Exhibit 10.1

STRICTLY CONFIDENTIAL

 

LOGO [g528529g47q95.jpg]   April 26, 2013

Mr. Jeffrey H. Fox

Suite 105

Little Rock, AR 72202

Dear Jeff:

This letter sets out our understanding regarding the termination of your
employment with Convergys Corporation (the “Company”) and your continued service
as non-executive Chairman of the Board of Directors of the Company.

Termination of Employment. Effective as of 11:59 P.M. on April 30, 2013 (the
“Transition Date”), your employment and status as an officer with the Company
and its affiliates will end (including, without limitation, as Executive
Chairman of the Board). You agree to execute any and all documentation to
effectuate such terminations and resignations upon request by the Company, but
you will be treated for all purposes as having so terminated and resigned as of
the time set forth herein, regardless of when or whether you execute any such
documentation. Your employment letter agreement with the Company dated
October 30, 2012 (the “Employment Agreement”) will terminate as of the
Transition Date; provided, however, that the termination of the Employment
Agreement will not affect your rights or obligations in accordance with the
terms of the Employment Agreement that survive the termination of your
employment. As used in this letter, the term “affiliate” means any entity
controlled by, controlling, or under common control with, the Company.

Continued Service as Director and Chairman of the Board. The termination of your
employment in accordance with this letter will not affect your term of service
as a Director and your service, at the pleasure of the Board of Directors, as
non-executive Chairman of the Board.

Compensation Payable Following Termination of Employment. The following
summarizes your compensation payable following your termination of employment in
accordance with this letter. Except as otherwise set forth below, you will cease
to participate in all Company compensation and benefit plans, programs and
arrangements provided by the Company to employees, effective as of the
Transition Date. You acknowledge that the payments and arrangements contained in
this letter will constitute full and complete satisfaction of any and all
amounts properly due and owing to you as a result of your employment with the
Company and the termination thereof.

1. Accrued and Unpaid Base Salary. The Company will pay to you your accrued and
unpaid base salary (in cash and stock, as applicable) through the Transition
Date in accordance with the Company’s usual payroll practices.

 

1



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

2. Accrued Business Expense Reimbursements. Within 60 days following the
Transition Date and in accordance with the Company’s expense reimbursement
policies, the Company will reimburse you for all reasonable substantiated
business expenses incurred by you during your employment with the Company.

3. 2013 Annual Incentive. Notwithstanding anything in the Company’s annual
incentive plan (“AIP”) to the contrary, you shall be entitled to receive a
portion of any annual bonus earned pursuant to the AIP for 2013, based on actual
performance results for the entire year, and pro-rated for the portion of the
year ending on the Transition Date. Any such pro rata annual bonus will be paid
to you in common shares of the Company at the same time as 2013 annual bonuses
are paid to senior executives of the Company generally, but in no event later
than March 15, 2014.

4. Outstanding Long-Term Incentive Awards. Notwithstanding anything to the
contrary in the Convergys Corporation Long-Term Incentive Plan (the “LTIP”) or
the applicable Evidence of Award: (i) none of your outstanding long-term
incentive compensation granted prior to the Transition Date under LTIP (the
“Outstanding LTIP Awards”) shall be forfeited, or, in the case of an Outstanding
LTIP Award of stock options, cease to be exercisable, solely as a result of the
termination of your employment in accordance with this letter; (ii) each of your
Outstanding LTIP Awards shall continue to vest in accordance with the vesting
schedule and conditions set forth in the applicable Evidence of Award, based
upon your continued service as a member of the Board of Directors of the
Company; (iii) each of your Outstanding LTIP Awards that are stock options shall
continue to be exercisable following the termination of your service as a member
of the Board of Directors in the same manner as such Outstanding LTIP Awards
would be exercisable under the provisions of the applicable Evidence of Award
and the LTIP following your termination of employment with the Company; and
(iv) in the event of a termination of your service as a member of the Board of
Directors by the Company without Cause (as defined in your Employment
Agreement), you will receive pro-rata vesting of your Outstanding LTIP Awards. A
schedule showing the vesting dates and expiration dates (as applicable) of your
Outstanding LTIP awards is enclosed herewith

Participation in Non-Employee Director Compensation Program. During your service
as a non-employee member of the Board of Directors (and as non-executive
Chairman of the Board) you shall be entitled to participate in the Company’s
cash and equity compensation program for non-employee directors as in effect
from time to time. In particular, with respect to the period of such service
commencing immediately after the Transition Date, you shall be entitled to the
following:

1. Pro-Rated Retainer. For the period of your service as a non-employee director
commencing immediately after the Transition Date, you shall receive an annual
cash retainer of $90,000, pro-rated for the period of your 2013 service after
the Transition Date. Additionally, for the period of your service as
non-executive Chairman of the Board commencing immediately after the Transition
Date, you shall receive an annual cash retainer of $100,000, pro-rated for the
period of your 2013 service after the Transition Date. The amount of your annual
cash retainer shall be subject to change by

 

2



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

Board of Directors from time to time in accordance with its compensation program
for non-employee directors, and your annual cash retainer shall be paid in
accordance with the Company’s standard procedures for payment of cash retainers
to non-employee directors generally.

2. 2013 Equity Award. Within 30 days after the Transition Date, the Board of
Directors of the Company will grant to you a time-based restricted stock unit
(“TRSU”) award for 2013 covering a number of shares of the Company’s common
stock equal to $100,000 divided by the closing price per share on the date of
grant. Your 2013 TRSU award will be subject to the same terms and conditions as
2013 TRSU awards to non-employee directors generally.

Personal Aircraft Use. During your service as non-executive Chairman of the
Board of Directors, the Company shall reimburse you, at a rate of $2500.00 per
hour, for travel to Board meetings and such other reasonable business use of
your personal aircraft as is approved in advance by the Company, in its
discretion. Any reimbursements of such approved usage of your personal aircraft
shall be made by the Company on a regular basis, and subject to your provision
of such documentation as may be requested by the Company and its Compensation
Committee to substantiate the reimbursement of such expenses.

Tax Withholding. The Company may withhold from any amounts payable to you under
this letter and your Employment Agreement such federal, state or local or other
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

Indemnification/D&O. You, your heirs and representatives will be provided with
indemnification (and advancement of fees and expenses), and will be held
harmless by the Company, for your service as a director (and your prior service
as an officer and employee) of the Company and its affiliates to the maximum
extent permitted by law and will be provided with directors and officers
insurance on the same basis as other directors and officers of the Company.

Resolution of Disputes. The provisions of the Employment Agreement regarding
resolution of disputes shall survive the termination of your employment in
accordance with this letter.

Section 409A. This letter and the Employment Agreement are intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended or an exception or exclusion therefrom and shall in all respects be
interpreted and administered in accordance such intent.

Entire Agreement. This letter constitutes the entire agreement of the parties
and supersedes all prior agreements, except as otherwise provided herein. In the
event of any inconsistency between any provision of this letter and any
provision of any other plan, program, agreement or other arrangement of the
Company (including, without limitation, any terms in the Employment Agreement,
the Outstanding LTIP Awards or the LTIP), the provisions of this letter will
control. Without limiting the generality of the foregoing, you expressly
acknowledge and agree that except as specifically set forth in this letter, you
are not entitled to receive any severance pay, severance benefits, compensation
or employee benefits of any kind whatsoever from the Company and its affiliates.

 

3



--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL

 

Please indicate your acceptance the foregoing by signing below and returning a
copy to me.

Both you and the Company have had sufficient time to review and consider this
letter before signing below.

 

Very truly yours, /s/ Claudia L. Cline

Name: Claudia L. Cline

Title: Senior Vice President and

General Counsel

 

Accepted and agreed: /s/ Jeffrey H. Fox Jeffrey H. Fox

Date:   April 26, 2013

 

4